DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makikado et al (JP 2017-150609).
Makikado et al disclose a speed reducer comprising: a speed reducing unit (108); a housing (104) that houses the speed reducing unit (108); and a shock absorbing unit (105) disposed between the speed reducing unit (108) and the housing (104) both in an axial direction of a rotary shaft (103) of the speed reducing unit and in a radial 
Re claim 2, the shock absorbing unit (105) is an elastic member disposed between the speed reducing unit (108) and the housing (104).
Re claim 5, the elastic member is formed of rubber (see ¶32).
Re claim 6, the speed reducing unit (108) is configured to move with respect to the housing (104) in a circumferential direction of the rotary shaft of the speed reducing unit (108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makikado et al (JP 2017-150609) in view of Graf et al (US 2015/0369297).

Graf et al teach the use of an elastic member (3’, 4’) including a spherical portion having a spherical shape (see f41).
It would have been obvious to one having ordinary skill in the art to modify the device of Makikado et al to include the elastic member including a spherical portion having a spherical shape as taught by Graf et al in order to facilitate startup.
Re claim 7, Makikado et al disclose a speed reducer comprising: a speed reducing unit (108); a housing (104) that houses the speed reducing unit (108); and an elastic member (105) disposed between the speed reducing unit (108) and the housing (104), and wherein the speed reducing unit (108) is configured to move with respect to the housing (104) in an axial direction of a rotary shaft of the speed reducing unit (108) and in a circumferential direction of the rotary shaft of the speed reducing unit (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114) and Graf et al show and render obvious the elastic member (3, 4) includes a spherical portion having a spherical shape (see ¶41).
Re claim 8, Makikado et al disclose the speed reducing unit (108) and Graf et al show and render obvious a recess (5.3) or a projection (1.1), the recess (5.3) receiving the elastic member (3), and the projection (1.1) being received in the elastic member (3).
Re claim 9, Makikado et al disclose a speed reducing unit (108) housed in a housing (104) the elastic member (105) being disposed between the speed reducing unit (108) and the housing (104) both in an axial direction of a rotary shaft (103) of the speed reducing unit (108) and in a radial direction perpendicular to the axial direction (the shock absorbing unit is inherently disposed in an axial direction and a radial direction between the speed reducing unit and housing, front to back, left to right, see Fig 1), the shock absorbing unit (105) configured and arranged to allow the speed reducing unit (108) to move with respect to the housing (108) at least in the axial direction of the rotary shaft (103) of the speed reducing unit (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114) and Graf et al show and render obvious a recess (5.3) or a projection (1.1), the recess (5.3) receiving an elastic member (3), the projection (1.1) being received in the elastic member (3).
Re claim 10, Graf et al show and render obvious the shocking absorbing unit includes two spherical elastic members.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding the applicant’s remarks are deemed appropriate.
The applicant argues “Makikado clearly doesn't teach a "shock absorbing unit disposed between the speed reducing unit and the housing in an axial direction of a rotary shaft of the speed reducing unit."  The shock absorbing unit has an axial component that extends in the axial direction between the speed reducing unit and the housing, see Figure 1.
The applicant argues further that the newly amended claims recite “a shock absorbing unit disposed between the speed reducing unit and the housing both in an axial direction of a rotary shaft of the speed reducing unit and in a radial direction perpendicular to the axial direction, the shock absorbing unit configured and arranged to allow the speed reducing unit to move with respect to the housing.”  The shock absorbing unit is inherently disposed in an axial direction and a radial direction between the speed reducing unit and housing, front to back, left to right. 
The applicant’s annotated Fig. 2 drawing in the Remarks dated January 8, 2021 page 6, shows the sheet (4B) which extends in the axial direction that extends between the spherical members (4A). However, the members (4A) each also extend in the axial direction and the radial direction between the speed reducing member (2) and housing (3).  The Makikado reference clearly shows in Figure 1 the shock absorbing unit (105) extending in the axial direction and the radial direction between the speed reducing unit (108) and the housing.  
MPEP 2114 states a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Applicant states “Applicant respectfully disagrees and submits that the claim limitations of independent claim 1 are not intended use statements but are functional limitations.”  
MPEP 2173.05 states “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step.”  Applicant’s claim limitation “the shock absorbing unit configured and arranged to allow the speed reducing unit to move with respect to the housing  at least in the axial direction of the rotary shaft of the speed reducing unit,” does not have an element to define a particular capability or purpose.  Applicant merely states a result obtained.  The claim limitation merely recites the result of the combination.  
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive
Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656